Citation Nr: 1411587	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-04 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.  

2.  Entitlement to an initial increased rating for residuals, traumatic brain injury (TBI), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to January 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Buffalo, New York, Department of Veterans Appeals (VA) Regional Office (RO), which denied the issues on appeal.  

In December 2011, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record and associated with the claims folder.  

The  issue of an increased rating in excess of 10 percent for migraine-like headaches has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran asserts `that service connection is warranted for a right shoulder disorder based on service incurrence.  He maintains that he injured his right shoulder performing a somersault during field exercises in service and his right shoulder has been painful, popping, and cracking since that time.  

He also claims that his traumatic brain injury (TBI) is more severe than the current evaluation reflects.  He maintains that he has problems with concentration and with short-term memory.  

During his December 2011 videoconference hearing, he indicated that he receives Social Security Administration (SSA) disability benefits.  The United States Court of Appeals for Veterans Claims has held that VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  However, in Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit held that VA's duty to obtain SSA records was not absolute, and that the duty only extends when the records are believed to be relevant.  Here, because the Veteran indicates that he is in receipt of SSA disability benefits and it is not clear for what disabilities, the potential relevance of the SSA decision and the records it considered cannot be ignored.  These records are necessary for review before a decision may be made regarding his claims.  

The Veteran also indicated during his December 2011 videoconference Board hearing that his TBI had worsened since his last examination.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the Veteran claims worsening of his TBI and he has not had an examination since 2010, VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the Social Security Administration decision that awarded the Veteran disability benefits.  The medical records considered by the SSA in the process of making its decision should also be secured.  Any negative response should be included with the claims file.  

2.  Following completion of the above, the Veteran should be scheduled for an appropriate examination to determine the current severity of any cognitive or other disorder related to his TBI disability.  The claims folder must be made available to and reviewed by the examiner and the examination must be conducted in accordance with the TBI examination worksheet.  All indicated studies must be performed, and a complete rationale must be provided for all opinions expressed.  The examiner should address all potential facets of traumatic brain injury, including: memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral, cognitive, communication, consciousness and any pain-related conditions.  The current severity of each disability found related to TBI must be described in detail.  

3.  After completion of the above, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

